560 F.3d 513 (2009)
UNITED STATES, Petitioner, Appellant,
v.
TEXTRON, INC., Respondent, Appellee.
No. 07-2631.
United States Court of Appeals, First Circuit.
March 25, 2009.
Thomas P. Cole, Jennifer D. Auchterlonie, Judith Ann Hagley, Robert William Metzler, Richard T. Morrison, Kevin J. O'Connor, David I. Pincus, Gilbert Steven Rothenberg, U.S. Department of Justice, Tax Division, Washington, DC, Dulce Donovan, U.S. Attorney's Office, Providence, RI, for Petitioner, Appellant.
Arthur L. Bailey, J. Walker Johnson, Steptoe & Johnson LLP, Alan I. Horowitz, Kevin L. Kenworthy, Miller & Chevalier, Chartered, Washington, DC, Patricia K. Roeha, John A. Tarantino, Adler, Pollock & Sheehan, Providence, RI, David Brodsky, Adam J. Goldberg, Robert J. Malionek, Latham & Watkins, New York, NY, for Respondent, Appellee.
Before LYNCH, Chief Judge, TORRUELLA, BOUDIN, LIPEZ, and HOWARD, Circuit Judges.

ORDER OF COURT
A majority of the active judges have voted to hear this case en banc. Thus, the petition for rehearing en banc is granted. In accordance with customary practice, the panel opinion and the dissent released on January 21, 2009 are withdrawn, and the judgment entered on January 21, 2009 is vacated. See 1st Cir. I.O.P. X(D). The parties have filed briefs and the en banc court will have copies of these briefs. However, the parties are free to file supplemental briefs, not to exceed 20 pages per side. Such briefs should be filed simultaneously on or before April 22, 2009. Amici are welcome to file amicus briefs, also not to exceed 20 pages per brief, on the same schedule, but must seek leave of court. Supplemental briefs by the parties and amicus briefs must comply with applicable rules concerning format, number of copies, service and other requirements. The en banc hearing will be scheduled for June 2, 2009 at 9:30 a.m.